UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARION G. GOLDMAN,
Plaintiff-Appellee,

v.                                                                No. 95-1877

FOOD LION, INCORPORATED,
Defendant-Appellant.

MARION G. GOLDMAN,
Plaintiff-Appellant,

v.                                                                No. 95-1880

FOOD LION, INCORPORATED,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of Virginia, at Norfolk.
William T. Prince, Magistrate Judge.
(CA-94-870-2)

Argued: September 26, 1996

Decided: October 31, 1996

Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: David Michael Young, MCGUIRE, WOODS, BATTLE
& BOOTHE, L.L.P., Norfolk, Virginia, for Appellant. Henry Lewis
Allen, Louis Bernard Fine, FINE, FINE, LEGUM & FINE, Virginia
Beach, Virginia, for Appellee. ON BRIEF: Robert W. McFarland,
Charles G. Meyer, III, MCGUIRE, WOODS, BATTLE & BOOTHE,
L.L.P., Norfolk, Virginia, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In November 1993, Marion Goldman purchased a can of Food
Lion brand peach halves at a Food Lion supermarket in Chesapeake,
Virginia. When she ate the peaches, she bit down on a peach pit frag-
ment, fracturing her lower denture and causing her additional injury.

In her complaint filed against Food Lion, Goldman alleged that in
selling the can, Food Lion breached an implied warranty "of fitness
for human consumption." The parties submitted the case to a magis-
trate judge to decide, inter alia, whether the sale of peach halves with
a pit fragment in them violated §§ 8.2-314(2)(c) and (f) of the Vir-
ginia Code (Virginia's version of the Uniform Commercial Code).
The magistrate judge found that the peach pit fragment included with
pitted peach halves rendered the peaches unfit for human consump-
tion. Finding that Goldman reasonably incurred $12,000 in medical
expenses as a result of the injury, the magistrate judge rendered a ver-
dict in her favor for $20,000.

On appeal, Food Lion contends principally that the magistrate
judge applied the wrong standard to find a breach of warranty under
Virginia law. It maintains,

          The district court imposed a strict liability standard for
          injuries caused by food products to customers. . . . This rul-
          ing does not conform to Virginia law, which imposes liabil-

                    2
          ity on the retailer of a food product only for matter which
          is foreign and deleterious, and thereby causes injury to a
          customer. Virginia law does not render a retailer strictly lia-
          ble for injuries caused by its food products.

[Emphasis added]. We believe that this argument, however, miscon-
strues Virginia law. It also misconstrues the magistrate judge's ruling.

The Uniform Commercial Code's imposition of warranty liability
includes an aspect of strictness in that no showing of fault is required
to prove a breach of warranty. This is made explicit by the language
of the Code, the applicable sections of which provide:

          (1) [A] warranty that the goods shall be merchantable is
          implied in a contract for their sale if the seller is a merchant
          with respect to goods of that kind. . . . (2) Goods to be mer-
          chantable must be at least such as . . . pass without objection
          in the trade under the contract description; and . .. are fit
          for the ordinary purposes for which such goods are used.

Va. Code § 8.2-314; cf. Brockett v. Harrell Bros., Inc., 143 S.E.2d
897, 900 (Va. 1965) (Virginia common law before U.C.C. included
implied warranty that foodstuff is fit for human consumption). While
the presence of foreign matter in food might render food unfit, as
argued by Food Lion, the statutory text is not so limited. Rather, to
be merchantable, food must pass without objection in the trade under
the contract description and must be fit for the ordinary purposes for
which the food is used. Thus, cherry pie, for example, usually
includes pitted cherries, whereas a roasted leg of chicken includes
bones. Whether the inclusion of pits or bones in processed food
passes without objection in a sale of that food or renders the food
unfit thus becomes a question for the factfinder to decide.

In the case before us, we believe that there was adequate evidence
for the magistrate judge to conclude that the sale of peach halves with
a peach pit fragment sufficiently large to cause injury violates § 8.2-
314 of the Virginia Code.

Food Lion also contends that $12,000 was an unreasonable medical
expense because it included replacement of Goldman's upper denture

                     3
which had not been broken. This argument, however, overlooks the
testimony at trial that when the lower denture was replaced, the treat-
ing doctor concluded that the upper denture also had to be remade in
order to provide a proper fit. When evidence is presented to support
the factual conclusion that $12,000 was necessary to repair Gold-
man's dentures, it is within the factfinder's purview to conclude that
$12,000 was reasonable.

Finally, Food Lion contends that causation was not established
because Goldman failed to present expert testimony on the issue. The
magistrate judge concluded, however, that he could find, even without
expert testimony, that the pit fragment caused the injury when Gold-
man bit down on a hard object, heard a crack, experienced pain,
began to spit blood, and recovered the pit fragment from her mouth.
We agree. Causation in the circumstances of this case is apparent
from the facts presented and common sense. The magistrate judge's
finding was factual, and we do not find clear error.

On cross-appeal, Goldman argues that the magistrate judge should
have awarded damages for her humiliation in having no dentures
while her fractured denture was being repaired. The magistrate judge
concluded, however, that Goldman suffered no humiliation as a result
of the incident in this case. He stated that Goldman had frequently
gone without dentures before the incident in this case. "She was expe-
riencing humiliation and unhappiness because of some other reason
beforehand." Taking Goldman's pain and suffering into account, the
magistrate judge concluded, "I think that a fair amount award for this
entire matter is, and I find damages in the amount of, $20,000." We
find no clear error in this finding.

The judgment of the district court is

AFFIRMED.

                    4